                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

           Benson Moore,               )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:19-cv-00242-FDW
                                       )
                  vs.                  )
                                       )
          Mike Slagle, et al,          )
                                       )
             Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 2, 2020 Order.

                                               April 2, 2020
